            Case 2:20-cv-00979-BAT Document 20 Filed 11/16/20 Page 1 of 1




                    United States District Court
                         WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE



SPENCER PHILLIP YOUNG,                                 JUDGMENT IN A CIVIL CASE

                         Plaintiff,                    Case No. 2:20-cv-00979-BAT
       v.

CITY OF SEATTLE,

                         Defendant.




       Jury Verdict. This action came before the Court for a trial by jury. The issues have been
       tried and the jury has rendered its verdict.

 X     Decision by Court. This action came to consideration before the Court. The issues have
       been considered and a decision has been rendered.


THE COURT HAS ORDERED THAT:

       Defendant City’s motion for judgment on the pleadings (Dkt.14) is granted; Plaintiff’s

complaint is dismissed with prejudice.



                   16th day of ______________,
       Dated this ____            November     2020.


                                                     WILLIAM M. MCCOOL
                                                     Clerk of Court

                                                      s/ Andy Quach
                                                     Deputy Clerk
